ACCEPTED
                                                                                          03-15-00174-CV
                                                                                                  5648394
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/11/2015 9:18:09 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                          No. 03-15-00174-CV
 Levi Morin,                                                          FILED IN
    Appellant,                                                3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
 v.                                               Third   Court6/11/2015
                                                                 of Appeals
                                                                         9:18:09 PM
 Law Office of Kleinhans                                    Austin, Texas
                                                                 JEFFREY   D. KYLE
                                                                       Clerk
    Gruber, PLLC,
    Appellee.

            Morin’s Motion for 1-day Briefing Extension

   The bronchitis of Morin’s counsel is apparently impervious to anti-

biotics; it flared up again, requiring that he be in bed to recover for most
of June 10 and 11. He was thus unable to complete Morin’s opening

brief, and he asks the Court to extend the filing deadline by one more

day. This is Morin’s second request for an extension; it would move the

briefing deadline from yesterday, June 10, to today, June 11.

   This extension won’t prejudice the appellee. Morin seeks this exten-

sion not for delay, but so justice can be done.
   Morin prays that the Court set June 11, 2015, as the deadline for him

to file his opening brief. He further prays for all other relief to which he

may be entitled.
                                 Respectfully submitted,
                                 The Olson Firm PLLC
                                 /s/ Leif A. Olson
                                 Leif A. Olson
                                  leif@olsonappeals.com
                                  State Bar No. 24032801
                                 PMB 188
                                      4830 Wilson Road, Suite 300
                                      Humble, Texas 77396
                                      (281) 849-8382
                                      Counsel for Appellant Levi Morin

                          Certificate of Conference
    I attempted to confer on this motion with Keith Kleinhans, counsel
for the appellee, by sending him a draft copy of it at 5:07 p.m. on June
11. By 9:00 p.m., I hadn’t received a response. Because it has opposed
other extension requests, I presume that the firm also opposes this one.
                                       /s/ Leif A. Olson

                             Certificate of Service
   On June 6, 2015, I served a copy of this Morin’s Motion for 14-day
Briefing Extension upon Kimberly Kleinhans by electronic service with
a courtesy copy to Keith Kleinhans (keith@lawofficeofkg.com) by
email.
    Law Office of Kleinhans Gruber, PLLC
    Kimberly G. Kleinhans
    kim@lawofficeofkg.com
    700 Lavaca, Suite 1400
    Austin, Texas 78701
    Counsel for appellee
                                      /s/ Leif A. Olson




Case 03-15-00174-CV, Morin v. Kleinhans Gruber                    Page 2 of 2
Morin’s Motion for 1-day Briefing Extension